DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 02/01/21.  Regarding the amendment, claims 1-20 are present for examination.
The amended specification and amended abstract are accepted and recorded in file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 15, “the support portion” has been changed to -- the supporting portion --
Claim 12 line 12, “the support portion” has been changed to – the supporting portion --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a linear vibration motor, as recited in claim 1, comprising at least: 
a fixed portion, 
a movable portion, and 
a supporting portion; 
the fixed portion further comprising an outer frame, a coil set, and a conductive sheet assembly; 
the movable portion comprising a bracket, a main magnet set, and at least a secondary magnet set, 
the bracket carrying the main magnet set and the secondary magnet set, 
the main magnet set being located at an intermediate portion of the bracket of the movable portion, and 
the secondary magnet set being located at one or both ends of the movable portion along a moving direction, and the secondary magnet set comprising at least one secondary magnet, and the at least one secondary magnet of the secondary magnet set being placed on a receiving surface at an upper side or a lower side of the bracket and magnetized in a direction perpendicular to the receiving surface of the bracket; and 
the support portion comprising a pair of elastic members, connected to the fixed portion and the movable portion, and providing a restoring force when the movable portion is displaced; wherein 

the coil set is located between the outer frame and the main magnet set, fixed to the outer frame, with a gap from the main magnet set, the coil set and the main magnet set driving the movable portion to generate vibration; and 
the conductive sheet assembly is located between the outer frame and the secondary magnet set on the upper or lower side of the bracket, at a position corresponding to the secondary magnet set, and with a gap from the secondary magnet set, the conductive sheet assembly and the second magnet set providing resistance when the movable portion is in motion.
Further, the record of prior art by itself or in combination with other references also does not show a linear vibration motor, as recited in claim 12, comprising at least: 
a fixed portion, 
a movable portion, and 
a supporting portion; 
the fixed portion further comprising an outer frame, a coil set, and at least a secondary magnet set; 
the movable portion comprising a bracket, a main magnet set, and a conductive sheet assembly, 
the bracket carrying the main magnet set and the conductive sheet assembly, 

the conductive sheet assembly being located at one or both ends of the movable portion along a moving direction, and placed on a receiving surface at an upper side or a lower side of the bracket; and 
the support portion comprising a pair of elastic members, connected to the fixed portion and the movable portion, and providing a restoring force when the movable portion is displaced; wherein 
each of the elastic members comprises a first connecting part, an elastic part and a second connecting part, the first connecting part of the elastic member being fixed to the outer frame of the fixed portion, and the second connecting part of the elastic member being fixed to the bracket of the movable portion; 
the coil set is located between the outer frame and the main magnet set, fixed to the outer frame, with a gap from the main magnet set, the coil set and the main magnet set driving the movable portion to generate vibration; 
the outer frame has a closed surface, and the secondary magnet set being located inside the closed surface; 
the secondary magnet set is located between the outer frame and the conductive sheet assembly on the upper or lower side of the bracket, at a position corresponding to the conductive sheet assembly, and with a gap from the conductive sheet assembly, 
the conductive sheet assembly and the second magnet set providing the resistance when the movable portion is in motion; 
the secondary magnet set comprising at least one a secondary magnet, and the at least one secondary magnet of the secondary magnet set being magnetized in a direction perpendicular to the receiving surface of the bracket; and 
a distance in the moving direction between the secondary magnet set and the nearby main magnet set is greater than an allowable motion displacement of the movable portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834